DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 1-20 are rejected under 35 USC 112(b). Claims 1-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign references, the international search report, and the written opinion of the international search report were not provided.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 14809755, filed on 7/27/2015.

Claim Objections
Claim 1, 18, and 19 objected to because of the following informalities:
Claim 1 recites “wherein the probe comprising” in line 2. It should recite “wherein the probe comprises”.
Claim 1 recites “in a traveling direction of light” in line 7. It should recite “in a traveling direction of the light”.
Claim 1 recites “guide light” in line 9. It should recite “guide the light”.
Claim 1 recites “wherein the replacement method comprising” in line 14. It should recite “wherein the replacement method comprises”.
Claim 18 recites “at least a plurality of detector elements”. It should recite “a plurality of detector elements”.
Claim 19 recites “an optical wire” in line 3. It should recite “an optical wire of the optical wires”.
Claim 19, recites “which guides light” in line 3. It should recite “which guides the light”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a light incident end of the second light guide plate is optically connected to light emitting ends of optical wires which guide light from the light source to a light incident surface of the second light guide plate”. It is not clear if the “light incident end” of the second guide plate, which is optically connected to the optical wires, is the same component as the “light incident surface” of the second guide plate, which the optical wires guide light to. Clarification is required. For the purposes of examination, the claim will be interpreted as the “light incident end” and “light incident surface” being the same component.
Claim 17 recites the limitation "the light incident surface" of the first light guide member in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as reciting “a light incident surface”.
Claim 18 recites “the plurality of detector elements” in line 5. It is not clear if this is referring to “at least a plurality of detector elements”, or if it is referring to a specific subset of the “at least a plurality of detector elements”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 19 recites “a light incident surface of the second light guide plate”. It is not clear if this is referring to “a light incident surface” set forth in claim 1, or if this is setting forth a new light incident surface. Clarification is required. For the purposes of examination, the former definition will be used.  
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (U.S PGPub 2013/0304405 A1) in view of Hirson (U.S. PGPub 2013/0190591 A1) and .
Regarding Claim 1, Schmid teaches a replacement method for a damaged part of a light emitter of a probe [0529], wherein the probe comprising: 
an acoustic wave detector (Fig. 17, 1605) that detects acoustic waves [0440]; 
a light emitter (Fig. 18, 1722+1603) [0467] that emits light emitted from a light source (Fig. 1, 129) toward a subject (Fig. 1, 160) [0053]; and 
a frame body (Fig 17, 1702) that holds the acoustic wave detector and the light emitter [0458], 
wherein the light emitter includes a first light guide member (Fig. 18, 1603) and a second light guide plate (Fig. 20B, 2001B) [0489] that are arranged in series in a traveling direction of light (Fig. 18, light travels through 1722->1802 (where the beam expander is located) [0476] and a light incident end of the second light guide plate is optically connected to light emitting ends of optical wires which guide light from the light source to a light incident surface of the second light guide plate (Fig. 20B, 2001b is the light guide plate, the light is clearly optically connected to a light incident end/surface of the plate) [0489]
the first light guide member positioned on the subject side (Fig. 17, 1603), and 
the second light guide plate positioned on the light source side (Fig. 18, 1802) [0490], and 
wherein the replacement method comprising [0529]+[0550]: 
removing the optical wires from the second light guide plate, [0551] (the light path being detachable means the optical wires is removed from the second light guide plate)
mounting the removed optical wires on the new second light guide plate [0550] (the light path being replacements means the optical wires is reattached to the light guide plate).
Schmid is silent regarding the second light guide plate being detachably fixed to the frame body, pulling out the second light guide plate which is damaged from the frame body, or inserting a new second light guide plate to the frame body. However, Schmid does teach that the light path is all or partially detachable from the probe [0551]. The system also tracks the power output of the probe side system [0550], and recognizes that replacement of a component is considered maintenance of that component ([0529] states that maintenance of the lights path includes replacing the light path). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schmid so the second light guide plate is detachably attached from the probe because that allows for the component to be more easily be replaced during maintenance of the probe (See MPEP 2144.04(IV)(B)). In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Furthermore, one of ordinary skill would recognize that “replacing” a component would necessarily include removing (pulling out) the component that is to be replaced (the second light guide plate) and replacing (inserting) the new component (the new second light guide plate to the frame body).
While it is implied that the first light guide member is undetachably fixed to the frame body (as [0473] states the first guide member is a part of the probe assembly), Schmidt fails to explicitly teach that the first light guide member is undetachably fixed to the frame body. 
Hirson teaches a photoacoustic scan head (Abstract). In this scanhead, the optical lens is fixed with resin (Fig 5, 130) [0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schmidt to have the first light guide member be undetachably fixed, as taught by Hirson, as the substitution for one known optical lens of a photoacoustic probe with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an undetachable photoacoustic lens with the probe are reasonably predictable.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Schmid fails to explicitly teach wherein the first light guide member is bonded and fixed to the frame body.
Hirson teaches a photoacoustic scan head (Abstract). In this scanhead, the optical lens is fixed with resin (i.e. bonded and fixed (Fig 5, 130) [0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schmidt to have the first light guide member be undetachably fixed, as taught by Hirson, as the substitution for one known optical lens of a photoacoustic probe with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an undetachable photoacoustic lens with the probe are reasonably predictable. One of ordinary skill would recognize the combination would have the first light guide member bonded and fixed to the frame body.
Regarding Claim 17, the combination wherein side surfaces of the first light guide member except for the light incident surface and a light emitting surface are surrounded by the frame body (Fig. 16, 1603 is surround by 1702+1720) [0467]. The light incidence surface and light emitting surface art not surrounded. The spacer (1720) is made of the same material as the frame [0463]. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the spacers integral with the frame, thus having the sides first light guide member surrounded by the frame body, because using a one piece construction is an obvious engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding Claim 18, the combination of reference teaches the invention substantially as claimed. Schmid further teaches wherein the acoustic wave detector (Fig. 16, 1605) includes at least a plurality of detector elements that are arranged one-dimensionally [0440]+[0509] (linear array is one dimensional), and 
the light emitter (Fig. 16, 1603) is positioned on at least one side of the acoustic wave detector (Fig. 16, 1605) in a direction orthogonal to an arrangement direction of the plurality of detector elements so as to be adjacent to the acoustic wave detector (Fig. 18, 1603 is positioned in a either side of 1605, so they are arranged in a direction orthogonal to the direction of the detector elements and are adjacent to the acoustic wave detector) [0441].
Regarding Claim 19, the combination of reference teaches an invention substantially as claimed. Schmid further teaches wherein an optical wire (Fig. 1, 132) [0412], which guides light emitted from the light source to a light incident surface of the second light guide plate [0413], includes a bundled fiber including a plurality of optical fibers [0413], and light emitting ends of the plurality of optical fibers are arranged in the same direction as the arrangement direction of the plurality of detector elements [0442]+[0464] (the array would be arranged in the same direction as 1603, which is arrange in the same direction as 1603).


Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson as applied to claim 2 above, and further in view of Kondo et al. (U.S PGPub 2001/0004410 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein a refractive index of an adhesive, which is used to bond the first light guide member, is lower than a refractive index of the first light guide member.
Kondo teaches an optical waveguide which uses an adhesive that has a refractive index lower than the waveguide itself [0007] because this decreases coupling loss, as recognized by Kondo [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Herzog to use an adhesive with a lower refractive index then the light guide, as taught by Kondo, because it reduces coupling loss, as recognized by Kondo [0005].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson as applied to claim 1 above, and further in view of Uchiyama et al. (U.S PGPub 2004/0181148 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Schmid further teaches that the first guide member is formed integrally with the frame body (Fig. 16, 1603+1702, and Fig 17 shows there are no spaces between the frame body and the optical window, therefore the frame window is integral with the body). 
While Schmid teaches the optical window is transparent [0473].  Schmid fails to explicitly teach that the transparent material is rubber.
Uchiyama teaches a light guide member that is made of a transparent rubber [0307].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transparent optical window of Herzog to be made out of a transparent rubber, as taught by Uchiyama, as the substitution for one known transparent material with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results are reasonably predictable.

Claims 5-6, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson as applied to claim 1 and 2, respectively, above, and further in view of Tsujita et al. (WO 2012/108171 A1). Note that in the below rejection, Examiner refers to the corresponding U.S PGPub 2013/0310694 A1 for the Tsujita reference, which is in the same respective patent families and serve as a convenient English translations for the WIPO and JPO documents. See MPEP 901.05.
Regarding Claims 5 and 9, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach fails to explicitly teach a light diffusion plate between the first light guide member and second light guide plate.
Tsujita teaches using a light diffusion plate [0029] placed between a first and second light guiding plate [0031] in order to allow the system to illuminate light over a wide area [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Schmid to have a light diffusion plate between the first light guide member and second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006].
Regarding Claims 6 and 10, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach fails to explicitly teach a light diffusion plate between the first light guide member and second light guide plate.
Tsujita teaches using a light diffusion plate [0029] placed between a first and second light guiding plate [0031] in order to allow the system to illuminate light over a wide area [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Schmid to have a light diffusion plate between the first light guide member and second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Schmid further teaches that the beam expander and the first light guide member are faced at each other with a gap therebetween (Fig 20b) [0490].
Tsujita teaches using a light diffusion plate [0029] placed between a first and second light guiding plate [0031] in order to allow the system to illuminate light over a wide area [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Schmid to have a light diffusion plate between the first light guide member and second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006]. One of ordinary skill would recognize that, as the diffusion layer is connected to the second light guide member of Tsujita, and there is a gap maintained in Schmid, the combination would similarly contain a gap between the light diffusion layer and the first light guide member.
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Schmid fails to explicitly teach wherein a width of a light incident surface of the first light guide member is greater than a width of a light emitting surface of the second light guide plate.
Tsujita further teaches that the width of a light incident surface of a first light guide member (Fig. 4b, 42) is greater than a width of a light emitting surface of the second light guide plate (Fig 4b, 41) [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Schmid to have a light incident of the first light guide member and wider than the light emitting surface of second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson and Kondo as applied to claim 3 above, and further in view of Tsujita et al. (WO 2012/108171 A1). Note that in the below rejection, Examiner refers to the corresponding U.S PGPub 2013/0310694 A1 for the Tsujita reference, which is in the same respective patent families and serve as a convenient English translations for the WIPO and JPO documents. See MPEP 901.05.
Regarding Claim 7 and 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach fails to explicitly teach a light diffusion plate between the first light guide member and second light guide plate.
Tsujita teaches using a light diffusion plate [0029] placed between a first and second light guiding plate [0031] in order to allow the system to illuminate light over a wide area [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Herzog to have a light diffusion plate between the first light guide member and second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006].

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson and Uchiyama as applied to claim 4 above, and further in view of Tsujita et al. (WO 2012/108171 A1). Note that in the below rejection, Examiner refers to the corresponding U.S PGPub 2013/0310694 A1 for the Tsujita reference, which is in the same respective patent families and serve as a convenient English translations for the WIPO and JPO documents. See MPEP 901.05.
Regarding Claim 8 and 12, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach fails to explicitly teach a light diffusion plate between the first light guide member and second light guide plate.
Tsujita teaches using a light diffusion plate [0029] placed between a first and second light guiding plate [0031] in order to allow the system to illuminate light over a wide area [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Herzog to have a light diffusion plate between the first light guide member and second light guide plate, as taught by Tsujita, because it allows the light to be more uniformly illuminated over a wider area, as recognized by Tsujita [0006].

Claim 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson and Tsujita as applied to claim 9 and 10, respectively, above, and further in view of Allen et al. (U.S Patent 6,057,961).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. However, the combination fails to explicitly teach bonding the lens diffusion plate using an adhesive with a white pigment.
Allen teaches an optical film which is bonded using an adhesive with a white pigment because the white pigment increases the reflectivity (Col 21, lines 56-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Herzog to bond the diffusion lens to the frame using an adhesive with a white pigment, as taught by Allen, because the white pigment increases reflectivity (Col 21, lines 60-63), which would reduce the light absorption as it travels through the diffusion lens.
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. However, the combination fails to explicitly teach bonding the lens diffusion plate using an adhesive with a white pigment.
Allen teaches an optical film which is bonded using an adhesive with a white pigment because the white pigment increases the reflectivity (Col 21, lines 56-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoacoustic probe of Herzog to bond the diffusion lens to the frame using an adhesive with a white pigment, as taught by Allen, because the white pigment increases reflectivity (Col 21, lines 60-63), which would reduce the light absorption as it travels through the diffusion lens.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Hirson as applied to claim 19 above, and further in view of Irisawa (JP2012-228401A). Note that in the below rejection, Examiner refers to the corresponding U.S PGPub 2014/0051967 A1 for the Irisawa reference, which are in the same respective patent families and serve as a convenient English translations for the WIPO and JPO documents. See MPEP 901.05
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a fiber guide that is detachably mounted on the second light guide plate and allows the light emitting ends of the optical fibers to be arranged along the light incident surface of the second light guide plate.
Irasawa teaches a photoacoustic measuring system (Abstract). This system contains detachable optical fibers arranged along a light incident surface of a light guide plate [0069]. The fiber optic cables have a connection section (fiber guide) (100b) which are detachable mounted to the second light guide plate (via screw component 100a) (Fig. 3, 100a+100b) [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to contain a fiber guide detachably mounted to the second light guide plate, as taught by Irisawa, because that increases the ease of removing the optical fibers, making maintaining the probe easier, as recognized by Irisawa [0069].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Examiner, Art Unit 3793